Lydon, J. (concurring in result).
I agree that there must be a new trial but I am unable to agree with the view that the question of a good or bad title is in any way in issue. Defendant received plaintiff’s money under an agreement by which he expressly agreed to hold the deposit in escrow pending the closing of title. It was shown that, in violation of that agreement, defendant disposed of the money prior to the date fixed for the closing of title. In so doing he became chargeable as for a conversion of the money. Whether the vendor or the vendee was at fault on the later day set for the closing, would be important in an action between them. The question has no relevancy to the controversy here.